Title: [Diary entry: 6 March 1765]
From: Washington, George
To: 

6th. Grafted 10 Cornation Cherrys on growing Stocks in the Garden—viz. 5 of them in and about the Mint Bed, 3 under the Marella Cherry tree 1 on a Stock in the middle of the border of the East square, and just above the 2d. fall (note this Graff is on the Northernmost fork of Do. On the Westernmost one is a Bullock Heart & on the Easternmost one is a May Cherry out of the Cherry Walk) 1 other on a Stock just above the 2d. gate—note this is on the Northernmost prong. The other Graff on the said stock is of the May Cherry in the Cherry Walk.